DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to mechanical phase shifter, classified in H01Q3/32.
II. Claims 21-22, drawn to a support structure for an actuator, classified in F16H25/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require multiple flanges.  The subcombination has separate utility such as an actuator not for a phase shifter.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The scope of each of the two distinct inventions listed above are vastly different and the subject matter of the instant application is classified in a high number of subgroups/subclasses. To conduct a search and determine patentability on each of the inventions would require a large amount of different search strategies which amounts to a serious search/examination burden on the office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Julie Richardson on 10 June 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN 107305976 A), hereinafter known as Yu.
Regarding claim 1, Yu discloses (Figs. 1-8) a support module (22) having an elongated base body and a first (221) and a second (223) receiving portions protruding from the base body and spaced apart in a longitudinal direction of the base body (see Fig. 2); a lead screw drive having a lead screw (23) and a nut (25), wherein the lead screw is rotatably supported in the first and the second receiving portion (see Fig. 2), and the nut is translationally movably mounted on the lead screw (see Fig. 2); an actuator rod (not shown, push rod) connected to the nut and configured to actuate the phase shifter (“push rod is provided on the inside of the cover body and connected with the linkage block 25, said push rod is connected with the phase-shifting device connection under the driving motor driving the push rod drives the phase shift device.”); and a manual operating part (21) connected with the lead screw and configured to manually operate the lead screw to rotate the lead screw (“the sliding supporting part is two symmetrical arc sections 222 by the bracket body section 221 extends to an end of the bracket 223, the end 223 forming the positioning groove 2231 and the positioning hole 2232, the positioning groove 2231 for containing the scale 21 of the end of the screw rod 213.).
Regarding claim 2, Yu discloses (Figs. 1-8) wherein the first receiving portion comprises a first through hole (2231) and a first bearing fixedly mounted in the first through hole for bearing the lead screw (see Fig. 2).
Regarding claim 3, Yu discloses (Figs. 1-8) wherein the first bearing is configured to be mounted in the first through hole from a side of the first through hole facing away from the second receiving portion (see Fig. 2).
Regarding claim 7, Yu discloses (Figs. 1-8) wherein the first bearing has a recess configured to receive a rotating tool for rotating the first bearing (see Fig. 2).
Regarding claim 9, Yu discloses (Figs. 1-8) wherein the second receiving portion (see Fig. 4)comprises a second hole (2212) and a second bearing fixedly mounted in the second hole for bearing the lead screw (see Fig. 2), and wherein the second bearing is configured to be mounted in the second hole from a side of the second hole facing the first receiving portion (see Fig. 2).
Regarding claim 13, Yu discloses (Figs. 1-8) wherein the nut has a tab (see Fig. 8), the base body of the support module has a guide groove extending in a longitudinal direction of the base body, and the tab protrudes into the guide groove and is configured to move along the guide groove (see Fig. 1, 25 moves along 22).
Regarding claim 14, Yu discloses (Figs. 1-8) wherein the actuator rod is detachably connected with the nut (se Figs. 2 and 8), and wherein the nut has a snap element for snap connection with the actuator rod (see Fig. 8), and/or the nut has a pin element and the actuator rod has a pin hole for receiving the pin element.
Regarding claim 15, Yu discloses (Figs. 1-8) wherein the base body of the support module has a clamping portion (24) for guiding the actuator rod (see Fig. 2), and wherein the actuator rod is provided with a first stop which acts with the clamping portion to limit a stroke of the actuator rod in a push-out direction (see Fig. 2, stops along 23).
Regarding claim 16, Yu discloses (Figs. 1-8) wherein a proximal end of the actuator rod forms a second stop (see Fig. 2, 24 can’t go farther along 23), which is configured to act in concert with the first receiving portion to limit a stroke of the actuator rod in a retraction direction (see Fig. 2).
Regarding claim 17, Yu discloses (Figs. 1-8) wherein the manual operating part is configured as a knob fixedly connected to the lead screw.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding claim 20, Yu teaches the limitations of claim 1, but does not teach further details regarding the materials.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use plastic material since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using plastic instead of metal provides reduces effects on  the antenna performance.
Allowable Subject Matter
Claims 4-6, 8, 10-12, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896